Citation Nr: 9919230	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  99-08 723	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which resulted in 
an award of past-due benefits to the veteran.

In February 1989, the veteran made a claim for increased 
ratings for disabilities associated with a lumbar spine 
disorder and a left femur disorder.  A June 1991 Board of 
Veterans' Appeals (Board) decision denied the claims.  In a 
September 1993 order, the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) vacated the Board's June 1991 
decision and remanded the matter to the Board.  The Board in 
February 1994, remanded the case in compliance with the order 
of the Court.  In an August 1995 decision, the Board denied 
an increased rating for the veteran's lumbar spine and left 
femur disorders.  That decision was vacated by the Court in 
August 1996 and the matter was again remanded to the Board.  
The Board in March 1997, remanded the case in compliance with 
the order of the Court.  In a March 1999 rating decision, the 
RO increased the rating for the lumbar spine disability to 20 
per cent and assigned an effective date of September 3, 1997.  
The 10 percent rating for the veteran's left femur disorder 
was continued.

By letter dated May 4, 1999, the RO notified the veteran and 
the attorney representing the veteran of the payment of past-
due benefits and the referral of the file to the Board for 
decision concerning the attorney's eligibility for payment of 
a fee for his service from the 20 percent of past-due 
benefits withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No timely response was 
received from either the veteran or his attorney.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denials of 
claims for increased ratings for lumbar spine and left femur 
disorders was rendered in June 1991; this decision was 
vacated by the Court in September 1993.

2.  Another final Board decision on the appeal from the 
denials of claims for increased ratings for lumbar spine and 
left femur disorders was issued in August 1995; this decision 
was vacated by the Court in August 1996.

3.  In a March 1999 rating decision, the RO assigned an 
effective date of September 3, 1997, for the award of the 
increased rating of 20 percent for the veteran's lumbar spine 
disorder.

4.  The notice of disagreement which preceded the Board's 
June 1991 decision was received by the RO in May 1989.

5.  The veteran retained the attorney in May 1989.

4.  In July 1995, the attorney filed with the Board the most 
recent fee agreement dated in June 1995, which provides for 
payment of a fee of 20 percent of past-due benefits directly 
by VA.

5.  Past-due benefits are payable based on the RO's March 
1999 grant of an increased rating from 10 to 20 percent for 
the veteran's service-connected lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board have been met 
regarding the attorney's representation in the claim for an 
increased rating for the veteran's lumbar spine disorder.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded for a 
lumbar spine disorder have been met.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, concerning the requirements of a final Board 
decision that was preceded by an NOD filed on or after 
November 18, 1988, the record shows that the Board issued a 
final decision in June 1991 concerning, inter alia, the issue 
of entitlement to an increased rating for the lumbar spine 
disability.  The NOD that preceded this Board decision was 
received by the RO in May 1989.  As noted above, the June 
1991 Board decision was vacated by the Court and an August 
1995 decision was issued in its stead.  The succeeding final 
Board decision was preceded by the same NOD filed in May 
1989. 

Concerning the requirement that the attorney be retained no 
later than one year after the final Board decision, the 
record reflects that, in May 1989, the attorney notified the 
RO that the veteran had elected to have to attorney represent 
him, and asked for a form for designation of representation.  
The completed VA Form 2-22a, designating the attorney, was 
filed with the RO in June 1989.  Thus, the attorney was 
retained not later than one year after the final BVA decision 
of June 1991.  

The Board concludes that the statutory and regulatory 
criteria are met for charging a fee for representation before 
VA concerning the matter of the rating to be assigned to the 
service-connected lumbar spine disability.  The Board must 
also consider whether the requirements of 38 U.S.C.A. 
§ 5904(d), for payment of the fee by VA, are met.    

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In a successor contract dated in June 1995, the veteran and 
his attorney entered a fee agreement which provided for the 
payment of a fee of 20 percent of the total amount of any 
past-due benefits awarded on the basis of the veteran's 
claims, to be paid directly by VA from the award.  The fee 
agreement signed by the veteran-claimant and the attorney in 
June 1995, and submitted to the Board in July 1995 meets the 
requirements of 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1998) for payment of the attorney by VA from the past-due 
benefits awarded to the veteran.  This is the most recent fee 
agreement of record.  

By a rating decision dated in March 1999, the RO awarded 
increased ratings of 20 percent for residuals of compression 
fractures of the L-1 with spondylolisthesis at the L5-S1 
level, effective from September 3, 1997.  As a consequence, 
past-due benefits are payable based on the March 1999 rating 
decision.  The fee agreement provides for 20 percent of the 
total amount of any past due benefits awarded on the basis of 
the veteran's claim as the total fee for the attorney's 
services.  Finally, the agreement clearly indicates that the 
payment of attorney fees is contingent on the award by VA of 
past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
the 20 percent rating for disability associated with the 
veteran's lumbar spine disorder.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The past-due benefits in this matter arise from the increase 
in the disability evaluation assigned to the service-
connected lumbar spine disability from 10 percent to 20 
percent, effective from September 3, 1997.  This was the 
result of the grant of the 20 percent rating in the RO's 
March 22, 1999, decision.  Consequently, pursuant to 38 
C.F.R. § 20.609(h)(3), the beginning date for the period of 
past-due benefits from which the attorney's fee is paid is 
September 3, 1997, and the ending date is March 22, 1999.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., September 3, 1997, and the date of the grant of 
the benefit by the RO, i.e., March 22, 1999.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1998).  


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA on the issue of entitlement to a 
rating in excess of 10 percent for the veteran's service-
connected lumbar spine disorder is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran by reason of an increased rating from 10 percent to 
20 percent beginning September 3, 1997 and ending on the date 
of the RO's March 22, 1999 rating decision.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals




 


